Citation Nr: 1435424	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to herbicide exposure.

2.  Entitlement to service connection for an eye disorder, to include as secondary to DM.

REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In a December 2007 rating decision, the Veteran's claim which included the issues of service connection for cataracts and for blepharo-conjunctivitis was denied.  He contemporaneously filed a service connection claim for DM to include an associated eye condition.  More evidence was received within the period to appeal thereafter.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  It is in support of the original claim instead of the new claim.  38 C.F.R. § 3.156(b).  Thus, the rating decision was not final.

In a December 2009 rating decision, the Veteran's new claim was denied.  He appealed that determination.  Testimony was taken from him by the undersigned at a hearing at the aforementioned RO in November 2013.  The issues of his claim were characterized at that time as whether new and material evidence has been received to reopen a previously denied service connection claim for an eye disorder and service connection for DM.  However, receipt of new and material evidence for the eye disorder is not necessary in light of the aforementioned.  Separation of the eye disorder from DM is necessary.  Different dispositions indeed are reached herein.  Review of the Veteran's paper and electronic claims files shows that adjudication can proceed with respect to DM.  With respect to an eye disorder, this review shows that a REMAND is warranted.

Of note is that the Massachusetts Department of Veterans Services (MDVS) has represented the Veteran throughout his appeal.  In April 2014, a form to appoint a different Veterans Service Organization (VSO) was submitted to the RO in Providence, Rhode Island.  A veteran may revoke representation at any time, and the receipt of a form in favor of one organization constitutes revocation of the former organization.  38 C.F.R. § 14.631(f)(1).  Yet, there must be good cause for requesting such a change more than 90 days after certification of an appeal to the Board.  38 C.F.R. §§ 20.1304(a, b(1)).  As certification occurred in December 2013 here, the revocation was more than 90 days later.  There has been no attempt to show good cause.  For purposes of this appeal at this time (but not for new claims or this appeal upon remand), then, the MDVS continues to represent the Veteran.


FINDING OF FACT

The Veteran's DM did not manifest during his service or within the year following his separation from service, and it is not related to his service whether through herbicide exposure which cannot be presumed or otherwise.


CONCLUSION OF LAW

The criteria for establishing service connection for DM have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1116, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found.  Letters dated in May 2007, January 2008, March 2008, February 2009, and November 2009 provided information on the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how an initial rating and effective date is assigned if service connection is granted.  In other words, each was prior to the initial adjudication via the December 2009 rating decision.  A May 2010 letter, though after this rating decision, even went above and beyond by repeating how an initial rating and effective date is assigned if service connection is granted.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records, service personnel records, and VA treatment records, some of which relate to DM, have been obtained.  While updated VA treatment records are to be obtained pursuant to this remand, they would not be of assistance here since service connection turns on his service.  No pertinent private treatment records have been obtained because none have been identified.  In July 2009, the Veteran underwent a VA medical examination.  To the extent either or both claims files were not reviewed, the examiner otherwise was aware of the Veteran's relevant history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed about his symptoms and assessed by the examiner.  These actions provide sufficient detail so that this determination is fully informed.  As such, the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note are the duties for conducting hearings.  The issues on appeal must be explained, and the submission of outstanding evidence must be suggested.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the hearing here, the undersigned identified the issues on appeal.  It is reiterated that they now have been recharacterized.  The criteria for establishing service connection, although not explicitly identified, were implicit from the questions asked by the undersigned and the Veteran's representative.  These questions also addressed where he has sought treatment.  The submission of outstanding evidence was not suggested.  However, only VA treatment records were mentioned.  That some are available and that more are not needed is reiterated.

II.  Service Connection

Service connection means that the facts, shown by evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Service connection also generally may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).
For chronic diseases, service connection additionally may be established if there was manifestation during service and at any later date unless the later date manifestation is clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection further exists for chronic diseases as well as diseases associated with exposure to an herbicide agent.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

This presumption applies only to Veterans with at least 90 days of active duty service during war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  If applicable, herbicide exposure during service obviously is required.  Such is presumed if there was service in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Lastly, the disease must manifest to a compensable degree within a particular period.  For DM as a chronic disease, it is within the first year after service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2-3), (c).  For DM as due to herbicide exposure, it is any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

All the evidence must be reviewed, but only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

In order to be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran claimed service connection for DM in December 2007.  Available VA treatment records, all of which are dated in 2007, reflect that DM was diagnosed in or around April.  As DM is a chronic disease, it clearly remains present once manifested.  A diagnosis of DM indeed was confirmed at the July 2009 VA medical examination.  DM, in sum, is a current disability because the Veteran had it prior to, at the time of, and ever since filing his claim.

However, service connection for DM as a chronic disease cannot be presumed.  The Veteran's service was for more than 90 days.  Indeed, he served for over four years.  This includes service during the period of war referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  However, there is no indication that the Veteran manifested DM to a compensable degree within the year following his separation from service.  The first DM indication is as aforementioned in April 2007.  The Veteran further has not contended that he had DM, much less that he had it to a compensable degree, by January 1967 which is well prior thereto.  Even if made, such a contention would be insufficient.  

As the Veteran lacks a medical background, he is a lay person.  A lay person is competent to diagnose a disability if it is simply to identify, a contemporaneous medical diagnosis is made, or symptoms are described that support a later such diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The presence of DM must be established through diagnostic testing.  This is obvious from the VA medical examination.  It also is obvious from the Diagnostic Code used to rate DM once it has been service connected.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (2).  It accordingly is not simple to identify.  Neither a contemporaneous nor a later medical diagnosis is possible.  No diagnostic tests dated between January1966 and January 1967 are available.  Indeed, no treatment records dated then are available.

The Veteran contends only that his DM is attributable to herbicide exposure he experienced during service.  Unfortunately, service connection on this basis also cannot be presumed because herbicide exposure cannot be presumed.  Service in Vietnam between January 9, 1962, and May 7, 1975, includes service then in the waters offshore and in other locations if the conditions involved duty or visitation there.  38 C.F.R. § 3.307(a)(6)(iii).  VA's interpretation of this to mean that the Veteran must have set foot on the land mass or been in the "brown" inland waters of Vietnam at some point.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  There is no indication that the Veteran set foot in Vietnam or that he was present in its inland waters.  He has not contended that he ever was in either location, whether for duty or visitation of any duration.

Indeed, service treatment records and service personnel records are silent with respect to the Veteran being in Vietnam or being in its inland waters.  The service personnel records do show that he was in the Navy and served aboard the USS Saratoga, the USS Ticonderoga, and the USS Coral Sea.  All were designated as CVA class ships, which signifies aircraft carriers.  It is common knowledge that aircraft carriers, as large ships, require ample room to maneuver.  The Veteran testified in this regard.  Specifically, he noted that it took a long time for such ships to turn and that he stayed a few miles or more off the coast of Vietnam.  He conceded, in other words, that they stayed in "blue" waters and did not enter Vietnam's brown inland waters.

Service personnel records additionally show that the USS Ticonderoga received a citation for exceptionally meritorious service related to Vietnam operations in August 1964, while the USS Coral Sea received the same for the period from February to October 1965.  Finally, they show that the Veteran received hostile fire pay for parts of June, July, August, and October 1965.  Of further note is a request made via the Personnel Information Exchange System (PIES) regarding dates the aircraft carriers upon which the Veteran served were in official Vietnam waters while he was aboard.  It was positive for the USS Ticonderoga for various dates between August 1964 and November 1964 and for the USS Coral Sea for various dates between February 1965 and July 1965.  All this information establishes only that the Veteran was aboard aircraft carriers while they participated in the Vietnam effort.  Official waters there encompass both blue and brown waters.

Where service connection cannot be presumed on the basis of herbicide exposure, service connection still may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997); McCartt, 12 Vet. App. at 164.  The Veteran contends that he actually was exposed to herbicides even though he did not set foot in Vietnam or enter its inland waters.  He specifically notes that his duties involved handling, to include physically pushing, aircraft that had just landed on the aircraft carrier from missions in Vietnam.  He further notes that sometimes these aircraft were forced to land in Vietnam for various reasons before returning to the aircraft carrier.  The Veteran alternatively notes that he slept in the hangar bay of the carrier because the breeze there made the heat more tolerable.  

Lay evidence is competent when it relates that which is personally experienced.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran therefore is competent with respect to the aforementioned because such would have been experienced by him.  In weighing the credibility of lay evidence, factors such as interest, bias, inconsistency, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are for consideration.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's interest in gaining financially from the outcome of this determination is outweighed by his truthful demeanor at the hearing, his consistency in reporting the aforementioned, and the facial plausibility of it.  

Likewise, there is consistency with the other evidence.  The Veteran's military occupation specialty per his DD-214 was ABH.  This stands for aviation boatswain's mate - handling.  The Veteran therefore is credible as well as competent to state that he handled aircraft returning from missions to Vietnam, which sometimes necessitated landing there, and that he slept in a breezy hangar bay.  He contends that this exposed him to herbicides in that the aircraft had herbicides on them from being in Vietnam and the breeze carrier herbicides from there particularly when he was only a few miles offshore.  However, a lay person's contention of chemical exposure during service is not sufficient in and of itself to establish that exposure.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Veteran is not competent without more regarding his exposure, in other words.  Yet there is nothing more here.  Lacking competence, it is unnecessary to consider the Veteran's credibility regarding his exposure.

That the Veteran may have been exposed to herbicides as he contends is acknowledged.  However, potential exposure is not enough.  The possibility of exposure must be at least as likely as not.  Service connection indeed would be warranted only if the evidence of herbicide exposure outweighs the evidence against herbicide exposure or if the weight of the evidence for and against herbicide exposure is in relative equipoise such that the benefit of the doubt is for application.  Neither situation exists.  It is reiterated that the only evidence of herbicide exposure are the Veteran's contentions which are not even competent.  There further is negative evidence from the director of the Joint Services Records Research Center (JSRRC).  In May 2009, a memorandum regarding Navy and Coast Guard ships during the Vietnam era was issued.

First, it was set forth in this memorandum that the JSRRC had reviewed numerous sources of pertinent information to include official military documents, ships histories, and deck logs related to the aforementioned ships and use of tactical herbicides during the Vietnam era.  Set forth next was that no evidence had been found that these ships transported herbicides from the United States to Vietnam or that those operating off the coast there used, stored, tested, or transported herbicides.  The JSRRC then set forth that it cannot verify that a Veteran serving on such a ship was exposed to herbicides based on contact with aircraft that flew over Vietnam or with equipment used there.  

Unfortunately, a copy of the memorandum never was associated with the Veteran's claims files.  The copy referenced herein is contained in the VA Adjudication Procedure Manual (M21-1MR).  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.m.  There is a requirement in the M21-1MR that a copy be placed in one of the Veteran's claims files when he asserts serving on a ship that stored or transported herbicides.  M21-1MR, Part IV, Supart ii, Chapter 2, Section C.10.l.  Compliance with pertinent provisions of the M21-1MR is mandatory.  Campbell v. Gober, 14 Vet. App. 142 (2000); Patton v. West, 12 Vet. App. 272 (1999).  The Veteran has not contended the ships he served aboard stored or transported herbicides.  As such, there is no requirement that the memorandum be associated with one of his claims files though doing so would have been useful.  

Of final import with respect to the memorandum is that it does not alter the determination made herein.  Indeed, the same determination would be made even without it since the only other relevant evidence are the contentions of the Veteran that he lacks the competence to make successfully.  That neither the Veteran nor his representative had a direct opportunity to consider it and respond to it if desired therefore is of no consequence.  They were free to look up relevant provisions of the M21-1MR, but they presumably did not do so since no reference to the memorandum was made by either.  It, in sum, is discussed because it contains pertinent evidence from a source often utilized for adjudication purposes. 

Concerning service connection for DM as a chronic disease via chronicity and continuity as well as service connection for DM in general, there is no indication that the Veteran was diagnosed with it or manifested it even though it was not diagnosed during service.  Service treatment records are silent in this regard.  The Veteran further does not contend that he was diagnosed with DM during service or that he manifested DM during service even though it was not diagnosed at that time.  That the first indication of DM was not until April 2007, or over 41 years after he separated from service, is significant.  Such a lengthy period indeed weighs against service connection.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  No opinion exists, whether from the Veteran or a medical professional, that his DM is related to his service in some manner other than herbicide exposure.

In overall summation, service connection for the Veteran's DM can be neither presumed nor established.  Indeed, the preponderance of the evidence is against his receipt of this benefit on the basis of the only raised theory of entitlement, herbicide exposure, as well as all other applicable theories of entitlement.  The negative evidence indeed is particularly persuasive, as discussed herein.  The positive evidence, in contrast, is much less persuasive for the reasons discussed herein.  Absent an approximate balance between this negative and positive evidence, there is no benefit of the doubt to afford to the Veteran.  Service connection for DM is denied.

ORDER

Service connection for DM, to include as due to herbicide exposure, is denied.

REMAND

Although the delay entailed by a remand is regrettable, the Board cannot yet adjudicate service connection for an eye disorder.  Undertaking additional development prior to adjudication indeed is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in gathering evidence that may show entitlement to service connection.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

VA treatment records dated beginning in January 2007 and into December 2007 are available.  They show that the Veteran receives ongoing care to include for his eyes.  The likelihood that there are subsequent pertinent VA treatment records accordingly is significant.  Indeed, the Veteran's testimony seemingly confirmed their existence.  A request or requests for updated VA treatment records therefore must be made.  This is especially true since VA has constructive notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

Relevant private treatment records, dated from April 2003 to April 2005, are available.  While none have become available since, there remains a likelihood that some are outstanding.  The Veteran accordingly must be asked either to submit all such private treatment records or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

The duty to assist additionally requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period thereafter, an indication of an association between the aforementioned, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

To date, there has been no VA medical examination or opinion for an eye disorder.  The Veteran's July 2009 VA medical examination for DM addressed the eyes, but only in a cursory manner.  Indeed, it was found that he had no DM complications like retinopathy.  It also was found that he had no cataracts.  This is despite the aforementioned private treatment records documenting that he underwent cataract surgery.  Other eye diagnoses, such as posterior vitreous detachment (PVD), floaters, dry eye syndrome, and cobblestone degeneration, also are documented therein.  Further, available VA treatment records also did not find diabetic retinopathy.  Yet, they note a history of cataracts and contain diagnoses of blepharoconjunctivitis and a blocked meibomian gland.

When the Veteran filed his original claim, he did not assert a theory of entitlement.  The theory asserted when he filed his new claim, that he has an eye disorder as secondary to DM, no longer is valid since service connection for DM has been denied.  Yet, all other applicable theories are still for consideration.  In this regard, service treatment reveal that the Veteran sustained a left frontal scalp contusion and conjunctival hemorrhage on the lateral aspect of his left eye after striking his left eyebrow on a curb in December 1965.  He has not recounted having symptoms ever since this injury.  He testified that they had existed for a long time, however.  He was unsure as to precisely how long but felt that one to two decades was quite possible.  At least upon initial review, his credibility is unquestioned.

In sum, it is unclear which eye disorder(s) the Veteran now manifests or has manifested at some point since filing his original claim in April 2007.  Whether or not any such disorder is related to his service, either via his December 1965 injury or otherwise, instead of his DM which is not service-connected also is unclear.  There is insufficient evidence for adjudication, in other words.  As all the requirements for deeming a VA medical examination or VA medical opinion necessary have been met to some degree, arrangements must be made in this regard.  Both an examination as well as an opinion would be of considerable assistance to the Board during adjudication, and thus arrangements must be made for a VA medical examination complete with a VA medical opinion.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his eyes, dated from December 2007 onward.  Associate all such records received with the paper or electronic claims file.  If any records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Ask the Veteran to submit all outstanding pertinent private treatment records or provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for such records with a follow-up request or requests as necessary.  Associate all such records received with the paper or electronic claims file.  If any are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  After completing the above, arrange for the Veteran to undergo a VA eye examination.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on him.  All necessary tests next shall be performed, the results of which shall be set forth in the report.  The examiner then shall diagnose all eye disorders present now and that have been present, even if they no longer are, at any point since April 2007.

The examiner finally shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disorder is related to the left frontal scalp contusion and conjunctival hemorrhage on the lateral aspect of the left eye sustained by the Veteran after striking his left eyebrow on a curb during service in December 1965 or to his service otherwise.  A clear and full rationale (explanation) must be provided for each opinion in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed as they relate to the medical and lay (non-medical) evidence from the Veteran.

If one or more conclusions cannot be reached without speculation, the examiner shall discuss why.  Options in this regard include, but are not limited to, the lack of appropriate qualifications, the need for or inability to obtain information, the limits of current medical knowledge, and the inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.

4.  Finally, readjudicate the claim for service connection for an eye disorder.  Issue a rating decision if the determination is favorable and an SSOC if it is unfavorable.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.  Furnish the Veteran and his representative with a copy of the rating decision or SSOC.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in continued denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


